Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        26-FEB-2020
                                                        02:19 PM
                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


         STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee,

                                vs.

       ALEXANDER MIRANDA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 16-1-0315)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant’s application for writ

of certiorari, filed on January 13, 2020, is hereby accepted and

will be scheduled for oral argument.    Oral argument will be

restricted to the following questions presented in the

application for certiorari:

          2) Did the Intermediate Court of Appeals Gravely Err
          in Ruling That the Circuit Court Did Not Err in
          Precluding Trial Counsel From Cross-Examining the
          Complainant Based on the Marine Corps Code of Conduct?

          3) Did the Intermediate Court of Appeals Gravely Err
          in Ruling That [] the Circuit Court Did Not Err in
          Finding That Defense Counsel Opened the Door to
          Officer Gazelle’s Testimony Regarding the Videotape?

          5) Did the Intermediate Court of Appeals Gravely Err
          in Ruling That the Jury Was Properly Instructed on
          Accomplice Liability?
         The parties will be notified by the appellate clerk

regarding scheduling.

         DATED: Honolulu, Hawaiʻi, February 26, 2020.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                               2